Citation Nr: 0706474	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-05 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a statement dated in July 2005, the veteran raised several 
new claims, allegedly related to his service-connected lumbar 
spine disability.  The issues of entitlement to service 
connection, on a direct or secondary basis, for depression, 
arthritis, scar tissue of the back, hypertension, heart 
problems, Agent Orange exposure and bilateral hearing loss 
are REFERRED back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's claim.  

At the outset, the Board notes that the veteran filed his 
original claim for an increased lumbar spine disability 
rating in October 2003.  The RO provided the veteran with VA 
spine examinations in January and June 2004.  However, during 
both of the examinations, the veteran complained of pain 
radiating into his legs.  There is no evidence that any 
neurological testing was performed by either examiner.  In 
order to properly apply the law and regulations pertaining to 
increased rating claims for spinal injuries, this testing 
must be completed.  Under the current regulations, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  As the Court of Appeals 
for Veterans Claims (Court) explained in Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the 
veteran's claim must be remanded for another VA examination.

In a statement dated in July 2005, the veteran raised 
multiple new claims of entitlement to service connection, on 
a direct or secondary basis, for depression, arthritis, scar 
tissue of the back, hypertension, heart problems, Agent 
Orange exposure and bilateral hearing loss, allegedly related 
to his service-connected lumbar spine disability.  The RO has 
not yet had the opportunity to adjudicate these claims.  
Since the assignment of service connection for the 
aforementioned issues, in addition to the necessity for a new 
spine examination, could impact the veteran's claim for 
individual unemployability now on appeal, these issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 
(1994); Henderson v. West, 12 Vet. App. 11, (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the new 
claims raised by the veteran in his July 
2005 statement, to include entitlement 
to service connection, or a direct or 
secondary basis, for depression, 
arthritis, scar tissue of the back, 
hypertension, heart problems, Agent 
Orange exposure and bilateral hearing 
loss.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Nashville 
for treatment received since November 
2004. 

3.  The veteran must then be scheduled 
for a VA spine examination.  The 
examiner should review the veteran's 
claims folder in its entirety in 
conjunction with the examination and 
provide sufficient detail as to the 
current severity of the veteran's lumbar 
spine disability.  The examiner should 
specifically comment on any neurological 
disabilities resulting from the 
veteran's spine disability.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the TDIU claim should 
be readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


